
	

114 HR 1043 IH: RESPONSE Act of 2015
U.S. House of Representatives
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1043
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2015
			Mr. Kind (for himself, Mr. Richmond, Mr. Lipinski, Ms. Pingree, Mr. Walz, and Mr. Sean Patrick Maloney of New York) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To establish the Railroad Emergency Services Preparedness, Operational Needs, and Safety Evaluation
			 (RESPONSE) Subcommittee under the Federal Emergency Management Agency’s
			 National Advisory Council to provide recommendations on emergency
			 responder training and resources relating to hazardous materials incidents
			 involving railroads, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the RESPONSE Act of 2015. 2.Railroad Emergency Services Preparedness, Operational Needs, and Safety Evaluation SubcommitteeSection 508 of the Homeland Security Act of 2002 (6 U.S.C. 318) is amended—
 (1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following:
				
					(d)RESPONSE Subcommittee
 (1)EstablishmentNot later than 30 days after the date of the enactment of the RESPONSE Act of 2015, the Administrator shall establish, as a subcommittee of the National Advisory Council, the Railroad Emergency Services Preparedness, Operational Needs, and Safety Evaluation Subcommittee (referred to in this subsection as the RESPONSE Subcommittee).
 (2)MembershipNotwithstanding subsection (c), the RESPONSE Subcommittee shall be composed of the following: (A)The Deputy Administrator for Protection and National Preparedness of the Federal Emergency Management Agency, or designee.
 (B)The Director of the Office of Emergency Communications of the Department of Homeland Security, or designee.
 (C)The Director for the Office of Railroad, Pipeline and Hazardous Materials Investigations of the National Transportation Safety Board, or designee, only in an advisory capacity.
 (D)The Associate Administrator for Railroad Safety of the Federal Railroad Administration, or designee.
 (E)The Assistant Administrator for Security Policy and Industry Engagement of the Transportation Security Administration, or designee.
 (F)The Assistant Commandant for Response Policy of the Coast Guard, or designee. (G)The Assistant Administrator for the Office of Solid Waste and Emergency Response of the Environmental Protection Agency, or designee.
 (H)The Associate Administrator for Hazardous Materials Safety of the Pipeline and Hazardous Materials Safety Administration, or designee.
 (I)The Chief Safety Officer and Assistant Administrator of the Federal Motor Carrier Safety Administration, or designee.
 (J)Such other qualified individuals as the Administrator shall appoint as soon as practicable after the date of the enactment of the RESPONSE Act of 2015 from among the following:
 (i)Members of the National Advisory Council that have the requisite technical knowledge and expertise to address rail emergency response issues, including members from the following disciplines:
 (I)Emergency management and emergency response providers, including fire service, law enforcement, hazardous materials response, and emergency medical services.
 (II)State, local, and tribal government officials with expertise in preparedness, protection, response, recovery, and mitigation, including Adjutants General.
 (III)Elected State, local, and tribal government executives. (IV)Such other individuals as the Administrator determines to be appropriate.
 (ii)Individuals who have the requisite technical knowledge and expertise to serve on the RESPONSE Subcommittee, including representatives of—
 (I)the rail industry; (II)the oil industry;
 (III)the communications industry; (IV)emergency response providers, including individuals nominated by national organizations representing local governments and personnel;
 (V)representatives from national Indian organizations; (VI)technical experts; and
 (VII)vendors, developers, and manufacturers of systems, facilities, equipment, and capabilities for emergency responder services.
 (iii)Representatives of such other stakeholders and interested and affected parties as the Administrator considers appropriate.
 (3)ChairpersonThe Deputy Administrator for Protection and National Preparedness shall serve as the Chairperson of the RESPONSE Subcommittee, or designee.
						(4)Meetings
 (A)Initial meetingThe initial meeting of the RESPONSE Subcommittee shall take place not later than 90 days after the date of the enactment of the RESPONSE Act of 2015.
 (B)Other meetingsAfter the initial meeting, the RESPONSE Subcommittee shall meet at least twice annually, with at least 1 meeting conducted in person during the first year, at the call of the Chairperson.
 (5)Consultation with nonmembersThe RESPONSE Subcommittee and the program offices for emergency responder training and resources shall consult with other relevant agencies and groups, including entities engaged in federally funded research and academic institutions engaged in relevant work and research, which are not represented on the RESPONSE Subcommittee to consider new and developing technologies and methods that may be beneficial to preparedness and response to rail incidents.
 (6)RecommendationsThe RESPONSE Subcommittee shall evaluate the following topics and develop recommendations for improving emergency responder training and resource allocation for hazardous materials incidents involving railroads:
 (A)Quality and application of training for local emergency first responders related to rail hazardous materials incidents, with a particular focus on local emergency responders and small communities near railroads, including the following:
 (i)Ease of access to relevant training for local emergency first responders, including an analysis of— (I)the number of individuals being trained;
 (II)the number of individuals who are applying; (III)whether current demand is being met;
 (IV)current challenges; and (V)projected needs.
 (ii)Modernization of course content related to rail hazardous materials incidents, with a particular focus on response to the exponential rise in oil shipments by rail.
 (iii)Training content across agencies and the private sector to provide complementary opportunities for rail hazardous materials incidents courses and materials to avoid overlap, including the following:
 (I)Overlap of course content among agencies. (II)Integrated course content through public-private partnerships.
 (III)Regular and ongoing evaluation of course opportunities, adaptation to emerging trends, agency and private sector outreach, effectiveness and ease of access for local emergency responders.
 (iv)Online training platforms, train-the-trainer and mobile training options. (B)Effectiveness of funding levels related to training local emergency responders for rail hazardous materials incidents, with a particular focus on local emergency responders and small communities, including the following:
 (i)Minimizing overlap in resource allocation among agencies. (ii)Minimizing overlap in resource allocation among agencies and private sector.
 (iii)Maximizing public-private partnerships where funding gaps exists for specific training or cost-saving measures can be implemented to increase training opportunities.
 (iv)Adaptation of priority settings for agency funding allocations in response to emerging trends. (v)Historic levels of funding across agencies and private sector for rail hazardous materials incidents.
 (vi)Current funding resources across agencies. (C)Strategy for integration of commodity flow studies, mapping, and access platforms for local emergency responders and how to increase the rate of access to the individual responder in existing or emerging communications technology.
 (D)The need for emergency response plans for rail, similar to existing law related to maritime and stationary facility emergency response plans for hazardous materials, including the following:
 (i)The requirements of such emergency plans on each train and the format and availability of such emergency plans to emergency responders in communities through which the materials travel.
 (ii)How the industry would implement such plans. (iii)The thresholds that require emergency plans for each train related to hazardous materials in its cargo.
 (iv)Gaps in existing regulations across agencies. (E)The need for a rail hazardous materials incident database, including the following:
 (i)An assessment of the appropriate entity to host the database. (ii)A definition of rail hazardous materials incident that would constitute the level of reporting from the industry.
 (iii)The projected cost of such a database and how that database would be maintained and enforced. (F)Increasing access to relevant, useful, and timely information for the local emergency responder for training purposes and in the event of a rail hazardous materials incident, including the following:
 (i)Existing information that the emergency responder can access, what the current rate of access and usefulness is for the emergency responder, and what current information should remain and what should be reassessed.
 (ii)Utilization of existing technology in the hands of the first responder to maximize delivery of useful and timely information for training purposes or in the event of an incident.
 (iii)Assessment of emerging communications technology that could assist the emergency responder in the event of an incident.
 (G)Determination of the most appropriate agencies and offices for the implementation of the recommendations, including—
 (i)recommendations that can be implemented without congressional action and appropriate time frames for such actions; and
 (ii)recommendations that would require congressional action. (7)Report (A)In generalNot later than 1 year after the date of the enactment of the RESPONSE Act of 2015, the RESPONSE Subcommittee shall submit a report containing the recommendations developed under paragraph (6) to the National Advisory Council.
 (B)ReviewThe National Advisory Council shall take up the RESPONSE Subcommittee’s report within 30 days for review and deliberation. The National Advisory Council may ask for additional clarification, changes, or other information from the RESPONSE Subcommittee to assist in the approval of the recommendations.
 (C)RecommendationOnce the National Advisory Council approves the recommendations from the RESPONSE Subcommittee, the National Advisory Council shall submit the report to—
 (i)the Administrator; (ii)the head of each agency represented on the RESPONSE Subcommittee;
 (iii)the Committee on Homeland Security and Governmental Affairs of the Senate; (iv)the Committee on Homeland Security of the House of Representatives; and
 (v)the Committee on Transportation and Infrastructure of the House of Representatives. (8)Interim activity (A)Updates and oversightAfter the submission of the report by the National Advisory Council under paragraph (7), the Administrator shall—
 (i)provide quarterly updates to the congressional committees referred to in paragraph (7) regarding the status of the implementation of the recommendations developed under paragraph (6); and
 (ii)coordinate the implementation of the recommendations described in paragraph (6)(G)(i). (B)Additional reportsAfter submitting the report required under paragraph (7), the RESPONSE Subcommittee shall submit additional reports and recommendations in the same manner and to the same entities identified in paragraph (7) if needed or requested from Congress or from the Administrator.
							(9)Termination
 (A)In generalExcept as provided in subparagraph (B), the RESPONSE Subcommittee shall terminate not later than 4 years after the date of the enactment of the RESPONSE Act of 2015.
 (B)ExtensionThe Administrator may extend the duration of the RESPONSE Subcommittee, in 1-year increments, if the Administrator determines that additional reports and recommendations are needed from the RESPONSE Subcommittee after the termination date set forth in subparagraph (A)..
			
